Citation Nr: 0601063	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  03-12 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for an eye disability.  

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for hearing loss.  

3. Entitlement to service connection for depression.

4. Entitlement to service connection for residuals of colon 
surgery. 

5. Entitlement to service connection for hemorrhoids.

6. Entitlement to service connection for a prostate 
disability. 

7. Entitlement to service connection for chest tightness, 
pain, and difficulty breathing, acid reflux, leg cramps, gut 
pain, kidney aches, weakness in hand, and joint pain.  

8. Entitlement to service connection for shingles on back, 
buttocks, and right leg, sores on arms with scar tissue and 
skin discoloration, and squamous cell carcinoma of the left 
arm.  

9. Entitlement to an initial rating higher than 10 percent 
for service-connected tinnitus.  

10. Entitlement to an effective date prior to January 12, 
2000, for service connection for tinnitus.

11. Entitlement to effective date prior to January 12, 2000, 
for a 60 percent rating for service-connected chronic lumbar 
strain with degenerative joint disease.

12. Entitlement to an effective date prior to January 12, 
2000, for a 10 percent rating for service-connected 
dermatophytosis of the left foot.

13. Entitlement to an effective date prior to January 12, 
2000, for a 10 percent rating for service-connected 
coccydynia.

REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney at Law

WITNESS AT HEARING ON APPEAL

Veteran and veteran's daughter

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran had active service from June 1973 to June 1977 
and from September 1977 to September 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In June 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is 
part of the record. 

At the hearing, the veteran, represented by counsel, withdraw 
from the appeal, the claim of service connection for dye 
poisoning of the left foot and the claims for increase for 
dermatophytosis of the left foot and for coccydynia.  
Accordingly, these issues are no longer before the Board.  
38 C.F.R. § 20.204(b).  

In the substantive appeal, dated in May 2003, counsel raised 
the issue of an earlier effective date for the grant of a 
total disability rating based on individual unemployability 
(TDIU).  At the hearing in June 2004, counsel argued that the 
effective-date claim involved errors in rating the veteran's 
disabilities in previous rating decisions.  Since counsel 
raised the issue after the period for timely filing a notice 
of disagreement to the January 2002 rating decision, notice 
of which was provided in March 2002, granting the TDIU, the 
Board construes counsel's argument as raising the issue of 
clear and unmistakable error in prior rating decisions, which 
is referred to the agency of original jurisdiction.  It also 
raises the question of whether a notice of disagreement has 
been timely filed or whether a notice of disagreement is 
adequate, which are appealable issues under 38 C.F.R. 
§§ 19.28, 19.34, and this question is also referred to the 
agency of original jurisdiction. 

On the claim for increase for tinnitus, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in Smith v. Nicholson, No. 01-623 (U.S. Vet. App. 
April 5, 2005), that reversed a decision of the Board of 
Veterans' Appeals  which concluded that no more than a single 
10-percent disability rating could be provided for tinnitus, 
whether perceived as bilateral or unilateral, under prior 
regulations.  The United States Department of Veterans 
Affairs disagrees with the Court's decision in Smith and is 
seeking to have this decision appealed to the United States 
Court of Appeals for the Federal Circuit.  To avoid burdens 
on the adjudication system, delays in the adjudication of 
other claims, and unnecessary expenditure of resources 
through remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of Veterans Affairs has imposed a stay at the Board 
on the adjudication of tinnitus claims affected by Smith.  
The specific claims affected by the stay include, as here, a 
claim for compensation for tinnitus filed prior to June 13, 
2003, and a disability rating for tinnitus of greater than 10 
percent is sought.  Once a final decision is reached on 
appeal in the Smith case, the adjudication of any tinnitus 
cases that have been stayed will be resumed.  


REMAND

The veteran filed his current claims to reopen in May 2000. 

In August 2001, the RO provided the veteran pre-adjudication 
VCAA notice on the issues of service connection, but there is 
no specific VCAA document on the claims to reopen, the claim 
for increase, or the effective-date claims. 

At the hearing in June 2004, the veteran testified that he 
had been receiving disability benefits from the Social 
Security Administration (SSA) since 1985. The SSA records 
have not been associated with the claims files.  Under 
38 C.F.R. § 3.159(c), VA will make reasonable efforts to help 
a claimant obtain evidence, such as Social Security records, 
necessary to substantiate a claim, including an attempt to 
reopen a finally decided claim. 

In October 1999, depression secondary to chronic back pain 
was documented by a licensed clinical social worker.  As the 
veteran's back disability is service-connected, further 
evidentiary development is required. 
In June 2004, counsel raised the issue of errors in rating 
the back and coccygeal disabilities in prior rating 
decisions.  Whether there was error in a prior rating 
decision is relevant to the pending effective-date claims. 

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. for the following 
actions:

1. Ensure VCAA compliance on the 
application to reopen the claims of 
service connection for an eye disability 
and hearing loss (citing the definition 
of new and material evidence in the 
version of 38 C.F.R. § 3.156, prior to 
August 29, 2001, as the claim was filed 
before that date), the claim for increase 
for tinnitus, and the effective-date 
claim for service connection for 
tinnitus, and the effective date claims 
for increase for chronic lumbar strain 
with degenerative joint disease, 
dermatophytosis of the left foot, and 
coccydynia. 

2. Ask the veteran, who is represented by 
counsel, to set forth specifically the 
alleged errors of fact or law in the 
prior rating decisions that are relevant 
to the effective-date claims for 
increase.  

3. Obtain records of the Social Security 
Administration (SSA). 

4. Schedule the veteran for a VA 
psychiatric examination in order to 
determine if he has a psychiatric 
disorder. The claims folders must be made 
available to and reviewed by the 
examiner. 

a) If the veteran does have a 
psychiatric disorder, the examiner 
is asked to express an opinion as to 
whether it is at least as likely as 
not that the psychiatric disorder is 
related to the assessment of 
depressed with tension muscular back 
pain, during service in May 1980. 

b) If the examiner determines that 
the veteran does not have a 
psychiatric disorder as a result of 
service, then the examiner is asked 
to express an opinion as to whether 
it is at least as likely as not that 
the current psychiatric disorder was 
caused by service-connected chronic 
lumbar strain with degenerative 
joint disease; or was aggravated by 
service-connected chronic lumbar 
strain with degenerative joint 
disease, that is, the psychiatric 
disorder permanently increased in 
disability because of the service-
connected disability. 

In formulating the medical opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility, rather it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation. 

5. After the above development, 
adjudicate the claims to reopen, applying 
the version of 38 C.F.R. § 3.156, prior 
to August 29, 2001, and any other claim 
that requires the issuance of a 
supplemental statement of the case, if 
the claim remains denied.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


